

116 HR 5705 IH: Increasing Access and Multiple Use Act of 2020
U.S. House of Representatives
2020-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5705IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2020Ms. Cheney (for herself, Mr. Gosar, Mr. McClintock, Mr. Newhouse, Mr. Norman, Mr. Gianforte, Mr. Crawford, and Mr. Armstrong) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Endangered Species Act of 1973 to restrict the Secretary’s ability to alter permits,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Increasing Access and Multiple Use Act of 2020. 2.Permit certaintyThe Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) is amended by adding at the end the following:
			
				19.Permit changes
 (a)In generalIf the holder of a permit issued under this Act for other than scientific purposes is in compliance with the terms and conditions of the permit, the Secretary may not require the holder, without the consent of the holder, to adopt any new minimization, mitigation, or other measure with respect to any species adequately covered by the permit during the term of the permit, except as provided in subsections (b) and (c) to meet circumstances that have changed subsequent to the issuance of the permit.
 (b)Changed circumstances identified in permitFor any circumstance identified in a permit under this Act that has changed, the Secretary may, in the absence of consent of the permit holder, require only such additional minimization, mitigation, or other measures as are already provided in the permit or incorporated document for such changed circumstance.
 (c)Changed circumstances not identified in permitFor any changed circumstance not identified in a permit under this Act, the Secretary may, in the absence of consent of the permit holder, require only such additional minimization, mitigation, or other measures to address such changed circumstance that do not involve the commitment of any additional land, water, or financial compensation not otherwise committed, or the imposition of additional restrictions on the use of any land, water or other natural resources otherwise available for development or use, under the original terms and conditions of the permit or incorporated document.
 (d)Burden of proofThe Secretary shall have the burden of proof in demonstrating and documenting, with the best available scientific data, the occurrence of any changed circumstances for purposes of this section..
 3.No net lossA critical habitat designation or listing of a species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall not result in a net loss of acreage, permits, or leases within grazing allotments or other multiple use activities.
 4.Presence of a speciesThe presence of critical habitat or a species listed under the Endangered Species Act shall not the result in the denial of any Federal permit, lease, or expansion of multiple use activities based on the presence of the species or habitat.
 5.Consultation requirementThe Secretary may not designate lands as critical habitat unless, before such designation, the Secretary—
 (1)consults with each community, county, municipality, city, town, or township with boundaries within or adjacent to lands affected by such designation; and
 (2)obtains the concurrence for the designation from— (A)the governing body of each entity described in paragraph (1); and
 (B)the wildlife management and land management authorities and governor of each State in which all or part of the new or expanded critical habitat would be located.
				6.Recreational Fishing and Hunting Heritage Opportunities Act
 (a)DefinitionsIn this section: (1)Federal public landThe term Federal public land means any land or water that is owned and managed by the Bureau of Land Management or the Forest Service.
 (2)Federal public land management officialsThe term Federal public land management officials means— (A)the Secretary of the Interior and the Director of the Bureau of Land Management regarding Bureau of Land Management lands and waters; and
 (B)the Secretary of Agriculture and the Chief of the Forest Service regarding the National Forest System.
					(3)hunting
 (A)In generalExcept as provided in clause (ii), the term hunting means use of a firearm, bow, or other authorized means in the lawful— (i)pursuit, shooting, capture, collection, trapping, or killing of wildlife;
 (ii)attempt to pursue, shoot, capture, collect, trap, or kill wildlife; or (iii)the training of hunting dogs, including field trials.
 (B)ExclusionThe term hunting does not include the use of skilled volunteers to cull excess animals (as defined by other Federal law).
 (4)Recreational fishingThe term recreational fishing means the lawful— (A)pursuit, capture, collection, or killing of fish; or
 (B)attempt to capture, collect, or kill fish. (5)Recreational shootingThe term recreational shooting means any form of sport, training, competition, or pastime, whether formal or informal, that involves the discharge of a rifle, handgun, or shotgun, or the use of a bow and arrow.
				(b)Recreational fishing, hunting, and shooting
 (1)In generalSubject to valid existing rights and paragraph (7), and cooperation with the respective State fish and wildlife agency, Federal public land management officials shall exercise authority under existing law, including provisions regarding land use planning, to facilitate use of and access to Federal public lands, including National Monuments, Wilderness Areas, Wilderness Study Areas, and lands administratively classified as wilderness eligible or suitable and primitive or semi-primitive areas, for recreational fishing, hunting, and shooting, except as limited by—
 (A)statutory authority that authorizes action or withholding action for reasons of national security, public safety, or resource conservation;
 (B)any other Federal statute that specifically precludes recreational fishing, hunting, or shooting on specific Federal public lands, waters, or units thereof; or
 (C)discretionary limitations on recreational fishing, hunting, and shooting determined to be necessary and reasonable as supported by the best scientific evidence and advanced through a transparent public process.
 (2)ManagementConsistent with paragraph (1), the head of each Federal public land management agency shall exercise its land management discretion—
 (A)in a manner that supports and facilitates recreational fishing, hunting, and shooting opportunities;
 (B)to the extent authorized under applicable State law; and (C)in accordance with applicable Federal law.
					(3)Planning
 (A)Evaluation of effects on opportunities to engage in recreational fishing, hunting, or shootingFederal public land planning documents, including land resources management plans, resource management plans, and comprehensive conservation plans, shall include a specific evaluation of the effects of such plans on opportunities to engage in recreational fishing, hunting, or shooting.
 (B)No major Federal actionNo action taken under this title, or under section 4 of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd), either individually or cumulatively with other actions involving Federal public lands or lands managed by the United States Fish and Wildlife Service, shall be considered under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to be a major Federal action significantly affecting the quality of the human environment, and no additional identification, analysis, or consideration of environmental effects, including cumulative effects, is necessary or required with respect to such an action.
 (C)Other activity not consideredFederal public land management officials are not required to consider the existence or availability of recreational fishing, hunting, or shooting opportunities on adjacent or nearby public or private lands in the planning for or determination of which Federal public lands are open for these activities or in the setting of levels of use for these activities on Federal public lands, unless the combination or coordination of such opportunities would enhance the recreational fishing, hunting, or shooting opportunities available to the public.
					(4)Federal public lands
 (A)Lands openNotwithstanding any other law, lands under the jurisdiction of the Bureau of Land Management or the Forest Service, including Wilderness Areas, Wilderness Study Areas, lands designated as wilderness or administratively classified as wilderness eligible or suitable and primitive or semi-primitive areas and National Monuments, but excluding lands on the Outer Continental Shelf, shall be open to recreational fishing, hunting, and shooting unless the managing Federal agency acts to close lands to such activity. Lands may be made subject to closure to or restriction on recreational fishing, hunting, or shooting if determined by the head of the agency concerned to be necessary and reasonable and supported by facts and evidence, for purposes including resource conservation, public safety, energy or mineral production, energy generation or transmission infrastructure, water supply facilities, protection of other permittees, protection of private property rights or interest, national security, or compliance with other law.
					(B)Shooting ranges
 (i)In generalThe head of each Federal agency shall use his or her authorities in a manner consistent with this title and other applicable law, to—
 (I)lease or permit use of lands under the jurisdiction of the agency for shooting ranges; and (II)designate specific lands under the jurisdiction of the agency for recreational shooting activities.
 (ii)Limitation on liabilityAny designation under clause (i)(II) shall not subject the United States to any civil action or claim for monetary damages for injury or loss of property or personal injury or death caused by any activity occurring at or on such designated lands.
						(5)Necessity in wilderness areas and within and supplemental to wilderness purposes
 (A)Minimum requirements for administrationThe provision of opportunities for recreational fishing, hunting, and shooting and the conservation of fish and wildlife to provide sustainable use recreational opportunities on designated Federal wilderness areas shall constitute measures necessary to meet the minimum requirements for the administration of the wilderness area, provided that this determination shall not authorize or facilitate commodity development, use, or extraction, motorized recreational access or use that is not otherwise allowed under the Wilderness Act (16 U.S.C. 1131 et seq.), or permanent road construction or maintenance within designated wilderness areas.
 (B)Application of Wilderness ActProvisions of the Wilderness Act (16 U.S.C. 1131 et seq.), stipulating that wilderness purposes are within and supplemental to the purposes of the underlying Federal land unit are reaffirmed. When seeking to carry out fish and wildlife conservation programs and projects or provide fish and wildlife dependent recreation opportunities on designated wilderness areas, the head of each Federal agency shall implement these supplemental purposes so as to facilitate, enhance, or both, but not to impede the underlying Federal land purposes when seeking to carry out fish and wildlife conservation programs and projects or provide fish and wildlife dependent recreation opportunities in designated wilderness areas, provided that such implementation shall not authorize or facilitate commodity development, use or extraction, or permanent road construction or use within designated wilderness areas.
 (6)ReportBeginning on the second October 1 after the date of the enactment of this Act and biennially on October 1 thereafter, the head of each Federal agency who has authority to manage Federal public land on which recreational fishing, hunting, or shooting occurs shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (A)any Federal public land administered by the agency head that was closed to recreational fishing, hunting, or shooting at any time during the preceding year; and
 (B)the reason for the closure. (7)Closures or significant restrictions of 640 or more acres (A)In generalOther than closures established or prescribed by land planning actions referred to in paragraph (4) or emergency closures described in subparagraph (C), a permanent or temporary withdrawal, change of classification, or change of management status of Federal public land that effectively closes or significantly restricts 640 or more contiguous acres of Federal public land to access or use for recreational fishing or hunting or activities related to recreational fishing or hunting, or both, shall take effect only if, before the date of withdrawal or change, the head of the Federal agency that has jurisdiction over the Federal public land—
 (i)publishes appropriate notice of the withdrawal or change, respectively; (ii)demonstrates that coordination has occurred with a State fish and wildlife agency; and
 (iii)submits to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate written notice of the withdrawal or change, respectively.
 (B)Aggregate or cumulative effectsIf the aggregate or cumulative effect of separate withdrawals or changes effectively closes or significantly restricts 1,280 or more acres of land or water, such withdrawals and changes shall be treated as a single withdrawal or change for purposes of subparagraph (A).
 (C)Emergency closuresNothing in this title prohibits a Federal land management agency from establishing or implementing emergency closures or restrictions of the smallest practicable area to provide for public safety, resource conservation, national security, or other purposes authorized by law. Such an emergency closure shall terminate after a reasonable period of time unless converted to a permanent closure consistent with this section.
 (8)National park service units not affectedNothing in this title shall affect or modify management or use of units of the National Park System.
 (9)No priorityNothing in this title requires a Federal land management agency to give preference to recreational fishing, hunting, or shooting over other uses of Federal public land or over land or water management priorities established by Federal law.
 (10)Consultation with councilsIn fulfilling the duties set forth in this section, the heads of Federal agencies shall consult with respective advisory councils as established in Executive Order Nos. 12962 and 13443.
				(11)Authority of the States
 (A)In generalNothing in this title shall be construed as interfering with, diminishing, or conflicting with the authority, jurisdiction, or responsibility of any State to exercise primary management, control, or regulation of fish and wildlife under State law (including regulations) on land or water within the State, including on Federal public land.
 (B)Federal licensesNothing in this title shall be construed to authorize the head of a Federal agency to require a license, fee, or permit to fish, hunt, or trap on land or water in a State, including on Federal public land in the States, except that this paragraph shall not affect the Migratory Bird Stamp requirement set forth in the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718 et seq.).
					(c)Volunteer hunters; reports; closures and restrictions
 (1)DefinitionsFor the purposes of this subsection: (A)Public landThe term public land means—
 (i)units of the National Park System; (ii)National Forest System lands; and
 (iii)land and interests in land owned by the United States and under the administrative jurisdiction of— (I)the United States Fish and Wildlife Service; or
 (II)the Bureau of Land Management. (B)SecretaryThe term Secretary means—
 (i)the Secretary of the Interior and includes the Director of the National Park Service, with regard to units of the National Park System;
 (ii)the Secretary of the Interior and includes the Director of the United States Fish and Wildlife Service, with regard to United States Fish and Wildlife Service lands and waters;
 (iii)the Secretary of the Interior and includes the Director of the Bureau of Land Management, with regard to Bureau of Land Management lands and waters; and
 (iv)the Secretary of Agriculture and includes the Chief of the Forest Service, with regard to National Forest System lands.
 (C)Volunteer from the hunting communityThe term volunteer from the hunting community means a volunteer who holds a valid hunting license issued by a State. (2)Volunteer huntersWhen planning wildlife management involving reducing the size of a wildlife population on public land, the Secretary shall consider the use of and may use volunteers from the hunting community as agents to assist in carrying out wildlife management on public land. The Secretary shall not reject the use of volunteers from the hunting community as agents without the concurrence of the appropriate State wildlife management authorities.
 (3)ReportBeginning on the second October 1 after the date of the enactment of this Act and biennially on October 1 thereafter, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (A)any public land administered by the Secretary that was closed to fishing, hunting, and recreational shooting at any time during the preceding year; and
 (B)the reason for the closure. (4)Closures or significant restrictions (A)In generalOther than closures established or prescribed by land planning actions referred to in subparagraph (B), a permanent or temporary withdrawal, change of classification, or change of management status of public land that effectively closes or significantly restricts any acreage of public land to access or use for fishing, hunting, recreational shooting, or activities related to fishing, hunting, or recreational shooting, or a combination of those activities, shall take effect only if, before the date of withdrawal or change, the Secretary—
 (i)publishes appropriate notice of the withdrawal or change, respectively; (ii)demonstrates that coordination has occurred with a State fish and wildlife agency; and
 (iii)submits to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate written notice of the withdrawal or change, respectively.
 (B)Emergency closuresNothing in this section prohibits the Secretary from establishing or implementing emergency closures or restrictions of the smallest practicable area to provide for public safety, resource conservation, national security, or other purposes authorized by law. Such an emergency closure shall terminate after a reasonable period of time unless converted to a permanent closure consistent with this section.
					7.Hunting and recreational fishing within the National Forest System and National Wildlife Refuge
 SystemThe Secretary concerned may not establish policies, directives, or regulations that restrict the type, season, or method of hunting or recreational fishing on lands within the National Forest System or National Wildlife Refuge System that are otherwise open to those activities.
 8.Roads and trails within the National Forest System and National Wildlife Refuge SystemThe Secretary concerned may not establish policies, directives, or regulations that restrict public access to public lands, including any change in access to claims, leases, or access using motorized vehicles or nonmotorized means resulting from—
 (1)the decommissioning in whole or in part of a road, trail, or combination road and trail system; (2)a change in the status of a road as open or closed; or
 (3)a change in road densities. 9.Vacant grazing allotments made available to certain grazing permit holders (a)In generalThe Secretary concerned shall, to the maximum extent practicable, make vacant grazing allotments available to a holder of a grazing permit or lease issued by such Secretary if the such Secretary determines that the lands covered by such permit or lease are unusable because of—
 (1)a natural disaster (including a drought or wildfire); (2)court-issued injunction; or
 (3)a conflict with wildlife. (b)Terms and conditionsThe terms and conditions contained in a permit or lease for a vacant grazing allotment made available pursuant to subsection (a) shall be the terms and conditions of the most recent permit or lease that was applicable to such allotment. If the terms and conditions of the most recent permit or lease do not support the maximum allowable access, the permit or lease holder shall have immediate access to the allotment under the terms and conditions of the most recent permit or lease and the Secretary and the permit or lease holder shall enter into a negotiation not to exceed 30 days to achieve accessible use that is equal or greater than the use of a lease or permit that the Secretary concerned determines unusable under subsection (a).
 (c)Court-Issued injunctionsA court may not issue any order enjoining the use of any allotment for which a permit or lease has been issued by the Secretary concerned and continues in effect unless the Secretary concerned can make a vacant grazing allotment available to the holder of such permit or lease.
 (d)Environmental assessment under the National Environmental Policy ActActivities carried out by the Secretary concerned pursuant to subsection (a) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
			10.Certain actions deemed in compliance
 (a)Actions deemed in complianceDuring the period beginning on the date of the enactment of this Act and ending on the date described in subsection (b), any action that is taken by a Federal agency, State agency, or other person and that complies with the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) is deemed to comply with sections 7(a)(2) and 9(a)(1)(B) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2), 1538(a)(1)(B)) (as amended by this Act) and regulations issued under section 4(d) of such Act (16 U.S.C. 1533(d)).
 (b)Termination dateThe date referred to in subsection (a) is the earlier of— (1)the date that is 5 years after the date of enactment of this Act; and
 (2)the date of the completion of any procedure required under subpart D of part 402 of title 50, Code of Federal Regulations, with respect to the action referred to in subsection (a).
 (c)Limitation on applicationThis section shall not affect any procedure pursuant to part 402 of title 50, Code of Federal Regulations, that is required by any court order issued before the date of the enactment of this Act.
			11.Reimbursement for depredation of livestock by reintroduced species
 (a)In generalThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, may reimburse the owner of livestock for any loss of livestock resulting from depredation by any population of a species if the population is listed under as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and includes or derives from members of the species that were reintroduced into the wild.
 (b)Limitation on requirement To present bodyThe Secretary may not require the owner of livestock to present the body of individual livestock as a condition of payment of reimbursement under this section.
 (c)Use of donationsThe Secretary may accept and use donations of funds to pay reimbursement under this section. 12.DefinitionsIn this Act:
 (1)The term Secretary means the Secretary of the Interior. (2)The term Secretary concerned means—
 (A)the Secretary of Agriculture, with respect to National Forest System Lands; and (B)the Secretary of the Interior, with respect to public land.
				